          Case 1:18-cv-02815-PGG                 Document 39         Filed 01/06/20 Page 1 of 2

                 Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 East 42° St. Suite 4510                                                      Telephone: (212) 317-1200
New York, New York 10165                                                         Facsimile: (212) 317-1620


jandrophy@faillacelaw.com



                                                                        January 6, 2020

BYECF
Honorable Paul G. Gardephe
United States District Judge
United States Courthouse
500 Pearl Street
New York, NY 10007

                            Re:     Fragoso Banos et al v. 34 Street Diner, Inc. et al.;
                                    18-cy-02815 (PGG)
Dear Judge Gardephe:

        This office represents Plaintiff in the above referenced matter. I write to respectfully

request that the Court extend the deadline to reopen the action to January 16, 2020. Defendants

consent to the request.

        The reason for the request is that the settlement agreement has not yet been finalize and

executed. The attorney from my office who had been working on the action and the settlement

agreement recently left the firm. We seek additional time to finalize the language of the settlement

agreement and to obtain all signatures. This is the first request for an extension of time.

        Alternatively, Plaintiff asks that the court deems this a request to reopen the action.

        We also advise the Court that this is a settlement of an FLSA action and request that the

Court clarify whether it requires the parties to submit the settlement agreement for approval.

        I thank the Court for its time and attention.
 MEMO ENDORSED
 The Application is granted.                                   Respectfully Submitted,

  SO ORDERED:                                                  /s/ Joshua S. Androphy

 l. es#
 la an                     p
                                                               Joshua S. Androphy

   Oaled:·             '    ~ertified as a minority-owned business in the State of New York
       Case 1:18-cv-02815-PGG      Document 39   Filed 01/06/20 Page 2 of 2




CC:   Lloyd Somer, Esq. (By ECF)
      Attorney for Defendants
